Citation Nr: 1613581	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst of the right wrist.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to a rating in excess of 10 percent for hypothyroidism before June 12, 2010, and to a rating in excess of 30 percent thereafter.

5.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 10 percent for a back disability before September 13, 2007, and to a rating in excess of 20 percent thereafter.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1989, from October 1994 to August 2003, and from May 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of VA ROs.  

A March 2005 rating decision denied the Veteran's claim of entitlement to service connection for a right wrist disability.  

A January 2006 rating decision granted service connection for PTSD with an initial 30 percent rating (a January 2015 rating decision later increased this initial evaluation to 70 percent as of the day after separation), granted service connection for hypothyroidism with an initial 10 percent rating (a January 2015 rating decision later increased the rating to 30 percent effective June 12, 2010), and denied the Veteran's claim of entitlement to service connection for sinusitis.  

A March 2008 rating decision increased the rating of the Veteran's back disability to 20 percent effective September 13, 2007 (an August 2009 rating decision increased the rating of the Veteran's back disability to 10 percent effective August 10, 2007, and left in place the 20 percent rating effective September 13, 2007).  

An October 2008 rating decision denied the Veteran's claim of entitlement to service connection for a cervical spine disability.  

The issues of entitlement to service connection for a cervical spine disability, service connection for sinusitis, entitlement to a rating in excess of 10 percent for hypothyroidism before June 12, 2010, and to a rating in excess of 30 percent thereafter, entitlement to a rating in excess of 70 percent for PTSD, and entitlement to a rating in excess of 10 percent for a back disability before September 13, 2007, and to a rating in excess of 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran developed a ganglion cyst on his right wrist during service.


CONCLUSION OF LAW

Criteria for service connection for a ganglion cyst of the right wrist have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for a right wrist disability.  As such, the Board finds that any error related to the duties to notify and assist regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, in October 2006, after the Veteran's 2004 claim for service connection, a clinician diagnosed the Veteran with a nodule on the right wrist consistent with a ganglion cyst.  With regard to an in-service event or injury, in a June 2003 Report of Medical Examination, noted the presence of a ganglion cyst on the Veteran's right wrist, although it was noted at that time that the Veteran had full range of motion of the wrist and that the cyst was asymptomatic.  

This condition was first diagnosed in service and the Veteran continues to have the ganglion cyst on his right wrist.  It is unclear what limitation is caused by this condition.  However, given that it clearly developed during active duty, service connection is warranted.

Accordingly, service connection for a ganglion cyst of the right wrist is granted.


ORDER

Service connection for a ganglion cyst of the right wrist is granted.


REMAND

This appeal was previously before the Board in January 2010.  With respect to the remaining issues on appeal, the Board finds that the AOJ has not yet substantially complied with the January 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In January 2015, the Veteran requested to be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ).   There is no indication in the record that the Veteran has withdrawn his request for a Board hearing.  Accordingly, on remand, the Veteran should be scheduled for a videoconference hearing at the VA RO in Boston, Massachusetts.  

The Board's January 2010 remand instructed the AOJ to obtain all pertinent treatment records, including those from VA Medical Centers (VAMCs).  After the Board's January 2010 remand, the AOJ uploaded VAMC records from March 2008 to January 2010, VAMC records relating to a psychiatric admission from May 2010, and VAMC records from February 2014 to September 2015.  VAMC records from the over four-year period between January 2010 and February 2014 have not been associated with the Veteran's claims file.  This omission is potentially significant because the record (for example a February 2011 statement from the Veteran and the May 2014 examination reports) indicates that the Veteran receives treatment at VAMCs for PTSD and hypothyroidism.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent VAMC records have been associated with the Veteran's claims file, including treatment records from January 2010 to February 2014, and from September 2015 to the present.  

2.  Schedule the Veteran for a videoconference hearing at the VA RO in Boston, Massachusetts 

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits 
Department of Veterans Affairs


